OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                               AUSTIN




HonorableU. A. Devle, State Regletrar
Bureau of Vital Statistics
Stat4 Departmentof Health
Austin, Texan
                                                   A
Dear Sir;


         We receivedyour letter re
fOllolmlgQuestloMI
          '(1) 18 the fee
     or death cortifioatea
     4477, 8. 0. s., 1936,
     08 0n the day



                                              illthe state
                                              money ordern,

                                            Vital Statlatiae
                                            at 31, 1941, am aar-



                            the DepartmentalAppropriationBlll,mne
                           23, Acts 4'7thLeglrlature,Regularseef8lon,

                   0 the limltationmappear- at the end
     of this Aat all fees receivedunder the provieionn
     of Article4477, Rule 548, and depositedto the Vital
     StatisticsFund are hereby appropriatedfor eaah year
     al the bienniumbeginningSeptember1, 1941, for the
EcmorablsW. A. D)clvio,
                     State Registrar,Page 2


    uaea and purpoaeapresarlbedby the above Aat, and
    any aiuendmmt~thereto,incltidiag aalarleei,
                                              mainten-
    anoe, traveland aontIngantexpense. Thl.0approprla-
    tlon shall be In additionto the itmIxed app-rla-
    tlonahereinmade for the Bummu of StatIstlas.
          we ham oarefullyexamlnodthe above quotedprovlslon
of the DepartmentalApproptiatlon Bill. It aoem aloar to ua
that said proviolonapproprlatosall fumlm legallyoontainedin
the Vital statlrtiarPuwl on September1, 1941, an veil am all
funda legallydepoaltedIn Bald fund on or rubsequent to that
date. Howver,   mmh appropriationis limitedto tha feor reaeived
under the provirlonaof Rule 5&a of Artiale4477, V~rnon~s Anno-
tated Civil Statutes.
         We vlrh to point out that In detem&Gng vhat funda are
legallyaontalnedin the Vital StatlrtiarPund, our OpInIonaHon.
O-1394and O-2720 must be aomldered. Oopiea OS the80 oplnlonr am
attached.
         Althoughw do not have aufflclentfacts to anaveryour
firat queatlon,ve think it tamwesaary for 8ame to be anuvex-edin
view of our ansver to your seaadd   queatlon.